Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), filed on 03/20/20.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13 and 16-20) and further elect species A (Granules that are free of molecular emulsifiers) in the reply filed on 8/24/21 is acknowledged. However, upon further consideration, the Restriction and the Election of species requirement has been withdrawn and all the claims have been examined. Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057168 to Beaussoubre et al (Beaussoubre, cited on IDS 3/20/20) in view of GB 716882 to Taylor and US 2009/0252789 to Trophardy (Trophardy).
Instant claim 1 is directed to a process for releasing a hydrophobic active ingredient comprising a step consisting of contacting a powdered composition with a medium having a pH<7, said powdered composition comprising granules made of: a water soluble polymer matrix, an oil phase comprising a hydrophobic active ingredient dispersed in said matrix, wherein said oil is at least partly not encapsulated in the matrix, and carbonate particles.
Beaussoubre teaches granules comprising an active substance, solid particles water and a water-soluble biopolymer having a molecular weight below 100 KDa (abstract). Beaussoubre teaches the process of preparing the granules by spray drying composition (Page 1, l 25-35), in order to effectively encapsulate the active agents such as fragrances or flavors, and thus meet instant claims 16 and 17. For the process of preparing the granules, Beaussoubre teaches a) preparing an emulsion comprising an active substance, a water soluble biopolymer without emulsifying properties (meets instant claim 6), solid particles that are insoluble in water, and water, b) spray-drying the 


GB 716882 to Taylor teaches pulverulent perfumed products such as cosmetic powders. Taylor states that the preparation of cosmetic powders results in caking and the resulting product has not been a freely flowing powder (col. 1, l 10-31). In order to provide a freely flowing material, Taylor teaches an anti-caking, free-flowing and highly absorbent materials such as sodium carbonate, when mixed with the other constituent or constituents of the pulverulent product, does not give rise to caking or otherwise impair its free flowing quality (col. 2, 45-55). Example 2 teaches employing sodium carbonate in combination with perfume, in order to evenly and easily disperse perfume in the product (example 2). 
US 2009/0252789 to Trophardy active agent encapsulated by a process in which the active agent is dispersed in the form of drops, coated with a coating powder, forming a film by including a polymer over of the active agent and spray dried (abstract). Trophardy teaches that the active agent containing capsules have a particle size of 100 to 200 micron, and the active agent can be a flavor, fragrance, food, nutritional ingredient, antimicrobial or antibacterial agent, etc [0001; 0033; 0042]. Trophardy teaches that encapsulation of the active agent by spray drying and  in a powder would provide easy handling, prevent loss of active agent (such as flavors and fragrances), provides a controlled release of the active agent [0003; 0004-0005 & 0015].  The process of preparing an emulsion or suspension of active ingredient and carrier matrix material i.e., the feed is guided through a spraying nozzle or through a centrifugal wheel 
Further, Trophardy teaches addition of a powder agent to provide a powder coating or anti-cake effect by sticking to the wet composition and absorb water, and include carbonates such as sodium, potassium or magnesium carbonates, in an amount of 0.1 to 30% by weight [0082], and further provide a pH and/or temperature dependent release of the active agent [0088]. Trophardy also teaches the addition of instant carbonates such as magnesium carbonate for absorbing excess water as well providing a controlled release under optimum pH and/or temperature. However, Trophardy also fails to teach an embodiment 
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the teachings of Beaussoubre with the teachings of Taylor and Trophardy, and further comprising carbonate particles, to arrive at in the composition. One of an ordinary skill in the art would be motivated to do so because Beaussoubre envisage personal care 
With respect to the claimed process limitation “a step consisting of contacting a powdered composition with a medium having a pH≤7”, while Beaussoubre does not explicitly teach the step, Beaussoubre teaches the same uses as that claimed in the instant claims 14-15. Further, Instant specification describes “a pH triggered delivery system for releasing between a pH 2-7” (page 5, l  21-28). Further, on page 23, Instant 
With respect to the claimed amount of an acid:carbonate (claims 3 and 19) , the exemplified compositions 1, 3, 5 and 8 of Beaussoubre recite the amounts of citric acid and solid particles that fall within the claimed ranges. For instance, example 1 teaches 3.17% solid particles and 0.12% citric acid, which falls within the claimed range. Further, 3.17% of solid particles of Beaussoubre meet the claimed 0.1% and 30% by weight based on the total weight of the composition. 
Claims 10 and 20 recite a ratio of carbonate particles to hydrophobic active agent in the range of 1:1 to 1:30. Example 1 of Beaussoubre teaches 3.17% of solid particles to 17.65% flavor agent, which equals 1:5.57 and hence meets claims 10 and 20.
Hence, one of an ordinary skill in the art would have been able to employ the carbonate particles of Taylor or Trophardy, in the same amounts as that of silica particles (taught by Beaussoubre) and still expect to provide the same benefits taught by Taylor or Trophardy.
While Beaussoubre fails to teach forming Pickering emulsion of claim 11, instant claims 11-13 are dependent on claim 1, which is directed to a process of using the composition. In any event, Beaussoubre teaches preparing an emulsion comprising: 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611